Citation Nr: 1303300	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  11-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is the widow of a man she alleges had active military service during World War II.  The record shows that the appellant's spouse initiated a claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.  He died in September 2009, and the appellant seeks this benefit as his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In July 2011, the appellant requested a videoconference hearing before the Board; she failed to appear for such hearing scheduled in December 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.


CONCLUSION OF LAW

The Appellant's spouse was not a veteran, and did not have the requisite service to entitle her to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in claims where it is necessary to first establish veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element. 

A close review of the claims file found that the appellant was not advised of VA's duties to notify and assist in the development of her claim prior to the initial adjudication of this matter.  However, the Board finds that she is not prejudiced by such notice defect.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The appellant has not alleged that she was prejudiced because she did not receive timely notice of what is needed to substantiate her claim, and no prejudice is shown.  VA reminded her what was necessary in May 2012, and the case was subsequently readjudicated in August 2012, after she had been given the opportunity to submit additional evidence, curing any notice/timing defect.  Prickett v. Nicholson, 20 Vet. App. 370 (2006); See also Palor, 21 Vet. App. at 332-33 ("given the binding nature of the U.S. service department's certification . . a remand for further development could not possibly change the outcome of the decision").

The RO sought certification of the appellant's deceased spouse's military service three times (once during his lifetime) and reminded her what documents she could submit to assist in the matter.  There is no indication that information submitted by VA to the service department (based on her submissions) for the purposes of certifying his service was erroneous or incomplete.  She has not since identified/submitted any further information suggesting that another re-certification of his service/nonservice is necessary.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Factual Background

The instant claim seeking a one-time payment from the Filipino Veterans Equity Compensation Fund was initiated by the appellant's late spouse.  Upon his death in September 2009 she was substituted as the claimant in his place.  

In February 2009, the appellant's spouse submitted a VA Form 21-4138 to apply for a one-time payment from the Filipino Veterans Equity Compensation Fund.  He contended that he had active service in the Commonwealth Army and in a Recognized Guerrilla unit and listed his full name, provided his birthplace and date of birth, and stated that he served with "A" company, 1st Battalion, 2nd Infantry (F-23) from December 25, 1941 to February 23, 1946.  He also provided his service number and the names of his father, mother, and current spouse. 

In May 2009, the RO submitted the appellant's spouse's name, date of birth, place of birth, dates of service, and the names of his parents and spouse to the National Personnel Records Center (NPRC) and requested that they furnish complete AGUZ Form 632 and all extracts of Form 23 executed prior to and subsequent to June 30, 1946.  The request noted that the appellant's spouse's name was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by the Manila VA RO.  In July 2009, NPRC certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In September 2009, prior to his death, the appellant's spouse submitted an extract of Special Orders Number 37 from Commonwealth of the Philippines, Headquarters, 5th Repl Bn (PA), dated March 1946, which shows that he was discharged.  

After her spouse's death, in December 2009, the appellant submitted duplicate copies of her husband's February 2009 application for a one-time payment from the Filipino Veterans Equity Compensation Fund, his March 1946 extract of Special Orders Number 37, and the following documents to support her claim for one-time payment from the Filipino Veterans Equity Compensation Fund:

* Her spouse's Certificate of Death
* Her certification of marriage to her deceased spouse.
* An January 2010 Joint Affidavit from the appellant's neighbors stating that the appellant's spouse's name was incorrectly spelled on the marriage certificate and providing the correct spelling.
* A December 1949 letter from Headquarters, Adjutant General Records Depository, Philippines Command (Air Force) and Thirteenth Air Force, notifying the appellant's spouse that his claim for arrears pay had already been paid.  
* A December 1947 Affidavit from a fellow service member (executive officer of the unit) certifying that the appellant's spouse had been inducted in to the USAFFE. 
* A September 1947 Affidavit from a fellow service member certifying that the appellant's spouse had joined the recognized guerrillas on February 7, 1943.
* An April 1946 certification that the appellant's spouse had been paid for his military service.
* A copy of her deceased spouse's March 1946 Affidavit for Philippine Army Personnel.
* A March 1946 Affidavit from a fellow service member certifying amounts which the appellant's spouse had received.  
* A March 1946 Affidavit from two fellow service members certifying that the appellant's spouse had been inducted into the USAFFE on December 25, 1941.
* A March 1946 Clearance Slip from Headquarters, 5th Replacement Battalion, certifying that the appellant's spouse was cleared of all government responsibilities in this Command.  
* A March 1946 Discharge Form from the Army of the Philippines for the appellant's spouse.
* July 1941 General Orders No. 1 under the signature of Douglas MacArthur stating that the War Department, effective July 26, 1941, constituted a command designated as the United States Army Forces in the Far East.  

In July 2010, the RO included an additional unit of assignment under with the appellant's deceased spouse may have served to the information submitted to NPRC and requested re-verification.  In October 2010, NPRC again certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In May 2012, the RO noted additional unit of assignment information, spellings for the appellant's deceased spouse's name, and included the certifications and affidavits provided by the appellant and requested re-verification of his alleged military service.  In August 2012, NPRC again certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

Legal Criteria and Analysis

Under the American Recovery  and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The appellant has not submitted any document that meets the first requirement of 38 C.F.R. § 3.203(a).  She has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces for her deceased spouse.  Therefore, VA sought service department verification whether the spouse served in the U.S. Armed Forces in the Philippines.  As indicated above, the NPRC has three times certified that the appellant's deceased spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Certifications from the service department (via the NPRC) are binding on VA, and VA has no authority to change or amend such findings.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

The Board has carefully considered the further documents submitted by the appellant's spouse prior to his death and more recently by the appellant, but notes that none of the submissions satisfies the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  None is a certification from the service department, and none contains new identifying information which would require a request for recertification of service.  Hence, VA (and the Board) must abide by the service department certifications in the record. 

Accordingly, the Board finds that the appellant's deceased spouse did not have the requisite service and is not a veteran so as to establish her basic eligibility to receive compensation from the Filipino Veterans Equity Compensation Fund.  Since the law is dispositive in this matter, the claim must be denied because of absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).






ORDER

The appeal seeking entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


